internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-134585-01 date april re legend decedent daughter daughter son grandchild grandchild grandchild trust trust trust trust trust trust court state law date x company dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation- skipping transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust decedent died testate on date decedent’s will established an irrevocable testamentary_trust for the benefit of decedent’s descendants paragraph sixth of decedent’s will provides that all of decedent’s shares of stock in x company are to be held by x company in trust for the purposes set forth in paragraph eighth paragraph eighth provides that all the income from the trust estate available for distribution will be distributed quarterly or more often for the use and benefit of decedent’s children daughter son and daughter the income is to be distributed plr-134585-01 equally among the beneficiaries upon the death of a child their share of the income is to be distributed to then living issue of such deceased child in equal shares if there are no living issue of such deceased child then such share will augment the share or shares of decedent’s surviving children upon the death of the last survivor of decedent’s children the trust will terminate and the trustee is to distribute the entire principal and undistributed_income of trust to the then living issue of decedent’s deceased children per capita however in the event any of decedent’s said issue be then deceased leaving issue surviving then the share to which the said issue of decedent’s said deceased children would have been entitled will go to the then living issue of such grandchild per stirpes if at any time during the life of trust any then income participating beneficiary is in need of additional funds for reasonable maintenance comfort and support or for expenses of accident illness or other misfortune the trustee may at the trustee’s discretion pay to or use for or apply or expend for the beneficiary an additional_amount up to and including all of the principal of the respective share being held for that beneficiary currently daughter and son are income beneficiaries daughter is deceased and survived by three children grandchild grandchild and grandchild who are also income beneficiaries trustee proposes to partition trust into five subtrusts trust for the benefit of daughter trust for the benefit of son trust for the benefit of grandchild trust for the benefit of grandchild and trust for the benefit of grandchild trust and trust will each be funded with one-third of the trust assets trust trust and trust will each be funded with one-ninth of the trust assets the subtrusts will be administered pursuant to the terms of trust and only modified to take into account the creation of the subtrusts as separate trusts state law provides that for good cause showing the court may divide a_trust into two or more separate trusts if the court determines that dividing the trust will not defeat or substantially impair the accomplishments of the trust purposes or the interest of the beneficiaries in addition the dispositive provisions of trust will be modified pursuant to a court order from court to provide for a per stirpes rather than a per capita distribution to decedent’s grandchildren upon the last to die of daughter and son each of the subtrusts trust sec_1 and will terminate and be distributed free of trust to the then living descendants’s of the trust_beneficiary by right of representation if there are no living issue of a beneficiary the subtrusts will be distributed in equal shares among the then living issue of decedent by right of representation you represent that trust was created before date and that there have been no additions to trust after that date you have requested the following rulings that the subtrusts will be treated as trusts which were irrevocable on plr-134585-01 date for purposes of b of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations that the proposed partition and modification of trust will not constitute an actual or constructive_addition to the subtrusts in accordance with sec_26_2601-1 that neither the creation of the subtrusts nor distributions from the subtrusts to the beneficiaries including but not limited to distributions upon termination will be subject_to the gst tax sec_2601 imposes a tax on every generation-skipping_transfer section b a of the act and sec_26_2601-1 provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than plr-134585-01 the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax the proposed partition of trust into five subtrusts will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed partition of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made if court issues an order approving the modification to trust the five trusts resulting from the partition of trust will be treated as trust for gst tax purposes and the modification will not result in an actual or constructive_addition to trust or in addition the creation of subtrusts and distributions from the subtrusts to the beneficiaries including but not limited to distributions upon termination will not be subject_to the provisions of chapter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we are specifically not ruling on the gift_tax in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner assistant to the branch chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy for purposes
